United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                December 14, 2005

                                                         Charles R. Fulbruge III
                                                                 Clerk
                            No. 04-11372
                        Conference Calendar



EJOOR PATRICK EKWEREKWU,

                                     Petitioner-Appellant,

versus

L.E. FLEMING, Warden,
Federal Medical Center Fort Worth,

                                     Respondent-Appellee.

                      --------------------
          Appeal from the United States District Court
               for the Northern District of Texas
                     USDC No. 4:04-CV-780-A
                      --------------------

Before KING, Chief Judge, and HIGGINBOTHAM and SMITH, Circuit Judges.

PER CURIAM:*

     Ejoor Patrick Ekwerekwu, federal prisoner # 24828-077,

appeals the dismissal of his 28 U.S.C. § 2241 habeas petition

challenging the 295-month sentence imposed following his jury

trial conviction for conspiracy to import heroin.   Ekwerekwu

argues that his sentence was unconstitutional in light of

Blakely v. Washington, 124 S. Ct. 2531 (2004) and United States

v. Booker, 125 S. Ct. 738 (2005) because it was based on drug

quantities not determined by the jury.   He contends that he is

     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                           No. 04-11372
                                -2-

entitled to seek relief under 28 U.S.C. § 2241 because 28 U.S.C.

§ 2255 offers an inadequate remedy.

     Because Ekwerekwu challenges errors that occurred at

sentencing, the claim may not be asserted in a 28 U.S.C.

§ 2241 petition.   See Padilla v. United States, 416 F.3d 424,

426-27 (5th Cir. 2005).   Ekwerekwu’s argument that he is entitled

to proceed under 28 U.S.C. § 2241 based on the savings clause of

28 U.S.C. § 2255 because relief under that section is “inadequate

or ineffective” is unavailing.   Id. at 427.   The district court’s

judgment is AFFIRMED.